Citation Nr: 0836749	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-00 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to an increased rating for right knee 
instability, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for left knee 
instability, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for arthritis of the 
right knee, rated 10 percent disabling prior to January 9, 
2008, and as 20 percent disabling thereafter.  

4.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for residuals of 
fracture of right femur, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased rating for a right hip 
disorder, currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased rating for residuals of 
fracture of the mandible, currently evaluated as 
noncompensably disabling.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, dated in August 2003 and 
March 2005, of the Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 2007, the Board remanded the issue for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).





FINDINGS OF FACT

1.  Right knee instability is not manifested by moderate 
recurrent subluxation or lateral instability.  

2.  Left knee instability is not manifested by moderate 
recurrent subluxation or lateral instability.  

3.  Prior to January 9, 2008, the veteran's service-connected 
arthritis of the right knee is manifested by flexion at most 
limited to 140 degrees with pain and extension to 0 degrees 
with pain.

4.  From January 9, 2008, and thereafter, the veteran's 
service-connected arthritis of the right knee is manifested 
by flexion at most limited to 130 degrees and extension to 0 
degrees without additional functional loss due to pain, 
weakness, excess fatigability, lack of endurance, 
incoordination, or atrophy to include on repetitive movement.  

5.  Arthritis of the left knee is manifested by flexion at 
most limited to 140 degrees with pain, and 130 degrees 
without pain, and extension to 0 degrees with pain.  

6.  Limitation of flexion of the right hip at most was 
limited to 105 degrees with pain, 90 degrees without pain, 
and abduction of the right hip was at most limited to 30 
degrees with pain and 20 degrees without pain.  

7.  Residuals of fracture of the right femur have been 
manifested by pain; there is no sign of malunion.  

8.  Residuals of the fracture mandible by x-ray are 
manifested by normal temporomandibular joints and normal 
motion.




CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
instability of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  (2007).

2.  The criteria for a rating higher than 10 percent for 
instability of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  (2007).

3.  The criteria for a rating higher than 10 percent prior to 
January 9, 2008, for the veteran's service-connected right 
knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2007).

4.  The criteria for a rating higher than 20 percent from 
January 9, 2008 onward for the veteran's service-connected 
right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2007).

5.  The criteria for a rating higher than 10 percent for the 
veteran's service-connected left knee arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2007).

6.  The criteria for a rating higher than 10 percent for a 
right hip disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5019, 5250-55 (2007).

7.  The criteria for a rating higher than 10 percent for 
residuals of fracture of the right femur have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 4.7, 4.71a, 
DC 5255 (2007).

8.  The criteria for a compensable rating for residuals of 
fracture of the mandible have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.150, 
Diagnostic Code 9905 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter, 
dated in June 2007.  The notice included the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence that the disability had become worse.  The veteran 
was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  The notice 
included the provisions for the effective date of the claim, 
that is, the date of receipt of the claim, and for the degree 
of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

To the extent that the VCAA notice on degree of disability 
assignable and effective date came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice and the 
claims were readjudicated as evidenced by the supplemental 
statement of the case, dated in June 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.)

To the extent that the VCAA notice did not include the 
Diagnostic Codes under which the claimant is rated, at this 
stage of the appeal, when the veteran already has notice of 
the pertinent Diagnostic Codes and rating criteria as 
provided in the statements of the case, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claims.  

As the content error did not affect the essential fairness of 
the adjudication of the claim for increase, the presumption 
of prejudicial error as to the content error in the VCAA 
notice is rebutted.  Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran has been afforded VA 
examinations.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In any form of 
arthritis, painful motion is also a factor.  38 C.F.R. § 
4.59.  

Knees, Right Hip and Right Femur

In the instant case, the veteran was in a motor vehicle 
accident during service and fractured his right femur.  His 
service-connected orthopedic disabilities include the knees, 
right hip and right femur.  



Knees

Factual Background

On VA examination in July 2003, the veteran complained of 
constant bilateral knee pain, with limitation of activities.  
The veteran is an auto mechanic and last worked in February 
2002.  Physical examination shows right and left knee flexion 
was 140 degrees with pain and extension was 0 degrees.  On 
the right and left, range of motion was additionally limited 
by pain; fatigue and pain had the major functional impact.  
It was not additionally limited by weakness, lack of 
endurance and incoordination.  The diagnoses were post-
traumatic and degenerative arthritis of the right and left 
knees.  There was no clinical evidence of instability, only 
arthritis.  

On private evaluation in August 2003, the veteran stated his 
knees were unstable causing him to fall.  

On VA examination in August 2004, the veteran complained of 
constant pain with movement.  He had a prosthetic implant of 
the right knee.  The veteran had pain on movement of both 
knees.  Physical examination showed right and left knee 
flexion was 140 degrees and extension was 0 degrees.  Range 
of motion was not additionally limited by pain, fatigue, 
weakness, lack or endurance or incoordiantion.  

On VA examination in January 2008, the examiner noted the 
veteran was able to do all the normal activities of daily 
living.  In the 1990s the veteran had a left knee 
arthroscopic procedure.  The veteran complained of pain in 
both knees with daily activities such as walking and yard 
work.  Physical examination shows range of motion of the 
right and left knees was 0 to 130 degrees.  In an addendum in 
April 2008, the examiner noted the veteran's range of motion 
of the knees was not affected by pain, weakness fatigability 
or lack of coordination following repetitive use.  X-rays of 
both knees show moderate osteoarthritis with evidence of 
chondrocalcinosis.  The diagnosis was bilateral knee pain 
secondary to osteoarthritis of the knees, right greater than 
left, moderate.  

The examiner noted there were no obvious signs of recurrent 
subluxation or lateral instability.  

Analysis

The right knee instability and left knee instability are 
currently rated 10 percent disabling under Diagnostic Code 
5257.  Under Diagnostic Code 5257, the criteria for a 20 
percent rating are moderate recurrent subluxation or 
instability.  38 C.F.R. § 4.71.  

Arthritis of the right knee is rated 10 percent disabling 
prior to January 9, 2008, and 20 percent thereafter under 
Diagnostic Code 5010.  Arthritis of the left knee is rated 10 
percent disabling under Diagnostic Code 5010.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to 
trauma, which is substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
for the specific joint involved.  When limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.

Other applicable Diagnostic Codes include Diagnostic Codes 
5260 and 5261.  
Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of extension).  
Under Diagnostic Code 5260, flexion limited to 60 degrees is 
zero percent disabling, flexion limited to 45 degrees is 10 
percent disabling, flexion limited to 30 degrees is 20 
percent disabling, and flexion limited to 15 degrees is 30 
percent disabling.

Under Diagnostic Code 5261, extension limited to 5 degrees is 
zero percent disabling, extension limited to 10 degrees is 10 
percent disabling, extension limited to 15 degrees is 20 
percent disabling, and extension limited to 20 degrees is 30 
percent disabling. 

Diagnostic 5256 (ankylosis of the knee) is inapplicable in 
this case.  

Normal range of motion of the knee motion is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II.

VA's General Counsel has provided guidance concerning 
increased rating claims for knee disabilities.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 
23-97, it was held that a veteran who has arthritis and 
instability of the knee might be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability.  When a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 in order to obtain a 
separate rating for arthritis.

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA 
General Counsel clarified that when a veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or Diagnostic Code 5261; rather, such limited 
motion must at least meet the criteria for a zero-percent 
rating.

More recently, the VA General Counsel held that separate 
ratings could be provided for limitation of knee extension 
and flexion under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 
9-2004 (2004); 69 Fed. Reg. 59990 (2004).

Instability of the Right and Left Knees

As for a rating under Diagnostic Code 5257, the evidence does 
not show recurrent subluxation or lateral instability of the 
right or left knees.  On VA examinations in July 2003 and 
January 2008, the examiners specifically noted there was no 
instability.  On VA examination in January 2008, the examiner 
indicated there were no obvious signs of recurrent 
subluxation or lateral instability.  As neither moderate 
recurrent subluxation or instability is shown, the criteria 
for 20 percent rating under Diagnostic Code 5257 for the 
right and left knees have not been met.

For these reasons, there is a preponderance of the evidence 
against the claim for a rating higher than 10 percent for the 
right knee instability and left knee instability.  38 
U.S.C.A. § 5107(b).

Arthritis of the Right Knee prior to January 9, 2008   

As for limitation of motion, on VA examinations, dated in 
July 2003 and August 2004, flexion was at most limited to 140 
degrees with pain.  As the criterion for a 20 percent rating 
for flexion limited to 30 degrees is not shown, the findings 
do not more nearly approximate or equate to a higher rating 
of 20 percent, considering functional loss due to pain and 
painful movement.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The criteria for a zero 
percent rating, flexion limited to 60 degrees is also not 
shown.

As for limitation of extension, on VA examinations in July 
2003 and August 2004, extension at most was limited to 0 
degrees with pain.  As the criterion for a 20 percent rating 
for extension limited to 15 degrees is not shown, the 
findings pertaining to limitation of extension do not more 
nearly approximate or equate to a higher rating of 20 
percent, considering functional loss due to pain and painful 
movement.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The criteria for a zero percent 
rating, extension limited to 5 degrees is also not shown.

As for separate ratings for flexion and extension, 
compensable ratings based on limitation of flexion (60 
degrees) and limitation of extension (10 degrees) are not not 
shown.  As flexion and extension are not compensable, the 
criteria for separate compensable ratings based on limitation 
of flexion and extension are not shown and therefore separate 
ratings are not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

For these reasons, there is a preponderance of the evidence 
against the claim for a rating higher than 10 percent for the 
right knee arthritis prior to January 9, 2008.  38 U.S.C.A. § 
5107(b).

Arthritis of the Right Knee from January 9, 2008  

As for limitation of motion, on VA examination in January 
2008, flexion was at most limited to 130 degrees without 
pain.  As the criterion for a 30 percent rating for flexion 
limited to 15 degrees is not shown, the findings pertaining 
to limitation of flexion do not more nearly approximate or 
equate to a higher rating of 30 percent, considering 
functional loss due to pain and painful movement.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As for limitation of extension, on VA examination in January 
2008, extension was 0 degrees without pain.  As the criterion 
for a 30 percent rating for extension limited to 20 degrees 
is not shown, the findings pertaining to limitation of 
extension do not more nearly approximate or equate to a 
higher rating of 30 percent, considering functional loss due 
to pain and painful movement.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As for separate ratings for flexion and extension, 
compensable ratings based on limitation of flexion (60 
degrees) and limitation of extension (10 degrees) are not not 
shown.  As flexion and extension are not compensable, the 
criteria for separate compensable ratings based on limitation 
of flexion and extension are not shown and therefore separate 
ratings are not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

For these reasons, there is a preponderance of the evidence 
against the claim for a rating higher than 20 percent for 
right knee arthritis from January 9, 2008.  
38 U.S.C.A. § 5107(b).

Arthritis of the Left Knee

As for limitation of motion, on VA examinations in July 2003, 
August 2004 and January 2008, flexion at most was limited to 
140 degrees with pain and 130 degrees, without pain, 
weakness, fatigability or lack of incoordination on 
repetitive use.  As the criterion for a 20 percent rating for 
flexion limited to 30 degrees is not shown, the findings 
pertaining to limitation of flexion do not more nearly 
approximate or equate to a higher rating of 20 percent, 
considering functional loss due to pain and painful movement.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

As for limitation of extension, on VA examinations in July 
2003, August 2004 and January 2008 extension at most was 
limited to 0 degrees with pain.  As the criterion for a 20 
percent rating of extension limited to 15 degrees is not 
shown, the findings pertaining to limitation of extension do 
not more nearly approximate or equate to extension to a 
higher rating of 20 percent, considering functional loss due 
to pain and painful movement.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As for separate ratings for flexion and extension, 
compensable ratings based on limitation of flexion (60 
degrees) and limitation of extension (10 degrees) are not not 
shown.  As flexion and extension are not compensable, the 
criteria for separate compensable ratings based on limitation 
of flexion and extension are not shown and therefore separate 
ratings are not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

For these reasons, there is a preponderance of the evidence 
against the claim for a rating higher than 10 percent for 
arthritis of the left knee.  38 U.S.C.A. § 5107(b).

Right Hip

Factual Background

On VA examination in July 2003, the veteran complained of 
constant pain, with limitation of activities.  Flexion of the 
right hip was 105 degrees with pain, abduction was 30 degrees 
with pain and adduction was 20 degrees with pain.  The 
examiner noted the range of motion was additionally limited 
by pain and pain had the major functional impact.  It was not 
additionally limited by fatigue, weakness, lack of endurance 
and incoordination.  X-rays show degenerative arthritic 
changes.  The diagnosis was right greater trochanteric 
bursitis, formerly diagnosed as bursitis of the right hip.  

Private x-rays show that in July 2003, there were mild 
degenerative changes and no acute abnormalities of the right 
hip.  

On private evaluation in September 2003, the examiner 
indicated the veteran had an intermedullary rod on the right 
hip with severe trochanteric changes but not arthritis of the 
right hip.  

On VA examination in August 2004, the veteran complained of 
pain.  He has a prosthetic implant of the right hip.  
Physical examination shows the hip joint's appearance was 
abnormal on the right side.  Flexion was 125 degrees, 
abduction was 45 degrees and adduction was 25 degrees.  Range 
of motion was not additionally limited by pain, fatigue, 
weakness, lack or endurance or incoordination.  X-rays were 
within normal limits.  

On VA examination in January 2008, the veteran complained of 
pain.  Physical examination shows flexion was 90 degrees and 
abduction was 20 degrees.  In an addendum in April 2008, the 
examiner noted the veteran's range of motion of the hips was 
not affected by pain, weakness fatigability or lack of 
coordination following repetitive use.  X-rays show minimal 
signs of degenerative arthritis of both hips.  The examiner 
indicated there was no ankylosis in the right hip.  

Analysis 

The veteran's right hip disability is rated 10 percent 
disabling under Diagnostic Code 5019, which is the code for 
bursitis.  Under Code 5019, bursitis is rated by analogy to 
degenerative arthritis, which is rated on the basis 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joint involved.  38 C.F.R. 
§ Diagnostic Codes 5003, 5019

Diagnostic Codes 5250-5255 specifically evaluate disabilities 
of the hip and thigh.  Diagnostic Code 5252 provides that a 
20 percent evaluation is warranted with limitation of flexion 
of the thigh to 30 degrees.  Diagnostic Code 5253 provides 
that 20 percent evaluation is warranted when there is 
limitation of abduction of the thigh such that motion is lost 
beyond 10 degrees.

Diagnostic Code 5250 (ankylosis of hip) and Diagnostic Code 
5254 (flail hip joint) do not apply in this case.  Evaluation 
under Diagnostic Code 5251 (limitation of extension of thigh) 
also is not necessary because a rating higher than 10 percent 
cannot be awarded as the only rating available under Code 
5251 is 10 percent.  

Normal range of hip motion is considered 0-125 degrees of 
flexion and 0-45 degrees of adduction.  38 C.F.R. § 4.71a, 
Plate II.

On VA examinations in July 2003, August 2004 and January 
2008, limitation of flexion of the right hip at most was 
limited to 105 degrees with pain, 90 degrees without pain, 
and abduction of the right hip was at most limited to 30 
degrees with pain and 20 degrees without pain.  As the 
criterion for a 20 percent rating is flexion limited to 30 
degrees and limitation of abduction is motion lost beyond 10 
degrees, the above findings do not more nearly approximate or 
equate to flexion limited to 30 degrees and abduction with 
motion lost beyond 10 degrees, considering functional loss 
due to pain and painful movement.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

For these reasons, there is a preponderance of the evidence 
against the claim for a rating higher than 10 percent for a 
right hip disability.  38 U.S.C.A. § 5107(b).

Right Femur

Factual Background

On VA examination in July 2003, physical examination of the 
right femur shows there was there was a fracture of the 
shaft.  X-rays reveal an old, healed fracture.  

On VA examination in August 2004, the veteran complained of 
pain.  Examination of the right femur was within normal 
limits.  X-rays show old, healed fracture and intramedullary 
pin in the right femur.  

On VA examination in January 2008, the veteran complained of 
pain.  X-rays show a well-healed mid-shaft femur fracture 
with cerclage wire as well as an intramedullary rod in place.  
The examiner noted the femur was healed in a good position 
with no signs of malunion, no signs of nonunion or loose 
motion.  There were no signs of a femoral neck fracture of 
false joint in the hip area.  

Analysis

The veteran's service-connected residuals of fracture of the 
right femur, are rated 10 percent disabling by analogy under 
Diagnostic Code 5255.  The criteria for the next higher 
rating of 20 percent under Code 5255 is malunion of the femur 
with moderate knee or hip disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  

The competent medical evidence shows that the residuals of 
right femur fracture have been primarily manifested by pain.  
On the most recent VA examination in January 2008, the femur 
was healed with no signs of malunion, no signs of nonunion or 
loose motion.  The Board does not conclude that this 
symptomatology approximates malunion of the femur with 
moderate knee or hip disability.  As such, a rating higher 
than 10 percent is not applicable under Diagnostic Code 5255.  

For these reasons, there is a preponderance of the evidence 
against the claim for a rating higher than 10 percent for 
residuals of fracture of the right femur.  38 U.S.C.A. § 
5107(b).

Residuals of Fracture of Mandible

Factual Background

On VA examination in November 2004, the veteran had poor oral 
hygiene with general gingival bleeding present, heavy 
calculus and severe bone loss with moderate to severe 
periodontitis.  There was excessive occlusal wear present.  
The veteran was missing teeth #s 1, 6, 7, 8, 9, 10, 16, 17, 
19, 20, 21-29 and 32.  He was wearing ill-fitting partial 
dentures.  Examination shows no temporomandibular joint 
problem.  

On VA examination in January 2008, the examiner noted the 
veteran was in a motor vehicle accident during service in 
1953 and was treated for multiple injuries including 
lacerations that included a through and through laceration to 
the mouth.  He was reported to have a compound fracture of 
the crest of the alveolar ridge and buccal plate of the 
anterior mandible.  The teeth in the area were loose with 
displaced segments of alveolar bone attached.  The veteran 
was treated by debridement of the soft tissues and removal of 
the comminuted portion of the crest and buccal plate with 
subsequent closure of the wound.  The mandibular and 
maxillary molars were left in good occlusion.  

Objective findings show that the veteran was missing teeth 
#1, 6-10, 16, 17, 18-30 and 32.  There was a moderate bony 
defect in the anterior portion of the mandible between the 
cuspid regions.  The examiner indicated the veteran was 
successfully wearing a maxillary removable partial denture 
and a mandibular removal partial denture.  The examiner found 
it was not possible to assess maximum incisal opening or 
lateral movements due to the absence of anterior teeth.  X-
rays show temporomandibular joints appear within normal 
limits.  Mandibular movements appeared to be essentially 
within normal limits and the veteran did not complain of 
temporomandibular joint problems.  There was loss of alveolar 
ridge in the anterior mandible between teeth #22 and 27.  The 
diagnosis was loss of teeth, secondary to trauma from motor 
vehicle accident in 1953, with loss of teeth #6-10 and 21-29.  

Analysis

The current noncompensable evaluation was assigned under 
Diagnostic Code 9905 for temporomandibular articulation.  
Under this code, a 10 percent rating is assigned for motion 
of inter-incisal range limited to 31 to 40 millimeters or 
when range of lateral excursion is 0 to 4 millimeters.  38 
C.F.R. § 4.150, Diagnostic Code 9905.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against a compensable 
evaluation for residuals of a fractured right mandible.  On 
VA examination in November 2004, there were no 
temporomandibular joint problems.  On VA examination in 
January 2008, mandibular movements were within normal limits 
and the veteran did no complain of temporomandibular joint 
problems.  X-rays showed temporomandibular joints appeared 
within normal limits.

There is no evidence of chronic osteomyelitis or 
osteoradionecrosis of the mandible, nor is there evidence of 
significant loss of the mandible.  Therefore, Diagnostic 
Codes 9900 thru 9902 are not applicable.  Similarly, there is 
no evidence of a nonunion of the mandible.  Thus, Diagnostic 
Code 9903 is not for application.

Consideration for a compensable rating for loss of teeth 
under Diagnostic Code 9913 need not be considered as the 
veteran has removable partial dentures.  Treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment.  See 38 C.F.R. § 
3.381(a).  In a rating decision in May 2008, service 
connection was granted for loss of teeth #6-10 and 21-29 for 
treatment purposes.  Accordingly, consideration under 
Diagnostic Code 9913 [loss of teeth due to loss of substance 
of the mandible] is not warranted.

As has been indicated above, no loss of motion has been 
identified on VA examination.  There is no competent medical 
evidence to the contrary.  Accordingly, DeLuca factors are 
not for consideration in this case.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

For these reasons, there is a preponderance of the evidence 
against the claim for a compensable rating for residuals of 
fracture of the mandible.  38 U.S.C.A. § 5107(b).




Extraschedular Consideration

On VA examination in August 2008, the examiner concluded that 
the veteran should not be doing physical work due to his age 
and orthopedic problems.  The examiner noted the veteran's 
mind is still good and it is conceivable that he could work 
sitting, although the veteran complained that sitting for 
extended time bothers his hip.  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  

In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria as the veteran has not required 
frequent periods of hospitalization or experienced marked 
interference with employment.  














	(CONTINUED ON NEXT PAGE)



ORDER

A rating higher than 10 percent for right knee instability is 
denied.  

A rating higher than 10 percent for left knee instability is 
denied.  


A rating higher than 10 percent for arthritis of the right 
knee, prior to January 9, 2008, is denied.  

A rating higher than 20 percent for arthritis of the right 
knee, from January 9, 2008, onward, is denied.  

A rating higher than 10 percent for left knee arthritis is 
denied.  

A rating higher than 10 percent for residuals of fracture of 
right femur is denied.  

A rating higher than 10 percent for a right hip disorder is 
denied.  

A compensable rating for residuals of fracture of the 
mandible is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


